Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 1 of 80 Page ID
                                  #:722




                      Exhibit 1
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 2 of 80 Page ID
                                          #:723

Andrew Sklar

From:                Jake Nachmani
Sent:                Tuesday, February 16, 2021 5:06 PM
To:                  Grochow, Lauren; Willow-Johnson, Mackenzie Lee; Anziska, Daniel N.
Cc:                  Amiad Kushner; Jacob Jou; Andrew Sklar; Benjamin Taylor
Subject:             Liu v. Faraday&Future Inc. et al, 2:20-cv-08035-SVW-JPR (C.D. Cal.)
Attachments:         Liu C.D. Cal. Liu's Responses to Defendants' RFPs 02.16.2021.pdf


Counsel –

In connection with the above‐captioned matter, attached please find Plaintiff’s Responses to Defendants’ First Set of
Requests for Production of Documents. We are willing to schedule a meet and confer with you this week to discuss
Plaintiff’s Responses as well as the document requests propounded by Plaintiff late last week.

Additionally, we will be sending you a draft protective order for your review so that the parties can engage in an
expeditious exchange of documents.

Regards,

‐Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                             1
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 3 of 80 Page ID
                                  #:724




                      Exhibit 2
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 4 of 80 Page ID
                                          #:725

Andrew Sklar

From:                 Jake Nachmani
Sent:                 Tuesday, March 2, 2021 9:25 PM
To:                   Grochow, Lauren
Cc:                   Willow-Johnson, Mackenzie Lee; Anziska, Daniel N.; Amiad Kushner; Andrew Sklar; Kevin Hughes;
                      Kessel, Alan J.
Subject:              RE: iu v. Faraday&Future Inc., et al., 2-20-cv-08035-SVW-JPR (C.D. Cal.): Notice Pursuant to Local Rule
                      7-3


Counsel –

This email serves to memorialize the conference call we held today to discuss Plaintiff’s motion to dismiss FF’s
counterclaims and strike FF and Smart King’s affirmative defenses.

During that call, you asked us to provide you with the basis for our motions. We provided you with the following
responses:

        As a general matter, the recently‐filed counterclaims for fraudulent inducement, intentional misrepresentation,
         and negligent misrepresentation are substantively identical to and duplicative of FF’s fraudulent inducement
         counterclaim set forth in FF’s initial Counterclaim. The newly‐asserted counterclaims should be dismissed for all
         the reasons set forth in Judge Wilson’s January 28, 2021 Order and based on all the legal authority set forth in
         Plaintiff’s initial motion to dismiss. The newly‐filed counterclaims for rescission for fraud and unilateral mistake
         should be dismissed for the same reasons why Judge Wilson dismissed FF’s initial recission counterclaim.

        On February 19, 2021, one day after you filed your Amended Counterclaim and pursuant to Local Rule 7‐3, we
         provided you with notice that we intended to file a motion to dismiss your counterclaims and strike your
         affirmative defenses for the reasons set forth in Judge Wilson’s January 28 Order, as well as other reasons
         concerning FF’s failure to adequately allege its counterclaims pursuant to Rule 9(b) of the Federal Rules of Civil
         Procedure.

        On February 25, 2021, Judge Wilson sua sponte announced that he had reviewed the Amended Counterclaim
         and that, because the Amended Counterclaim gives rise to the same issues raised by Plaintiff in his initial motion
         to dismiss (with which the Court agreed in granting Plaintiff’s motion), Judge Wilson would entertain a follow‐up
         motion to dismiss.

        Like the initial Counterclaim, the Amended Counterclaim fails to identify an actionable false statement under
         Rule 9(b).

        Like the initial Counterclaim, the Amended Counterclaim fails to adequately allege why any purported false
         statement is false; the theory of falsity FF relies upon is identical to the initial Counterclaim’s defective theory of
         falsity which Judge Wilson in his January 28, 2021 opinion held did not – and could not – give rise to a colorable
         claim for fraud.

        Like the initial Counterclaim, the Amended Counterclaim’s theory of falsity is illogical and implausible; Plaintiff
         would not have given up – or even entertained giving up – his law practice for a position at which, in FF’s view,
         he knew he would purportedly fail. This is absurd.

        Like the initial Counterclaim, the Amended Counterclaim fails to allege an actionable misrepresentation; any
         purported false statement at most gives rise to an inactionable promise of future performance.
                                                                1
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 5 of 80 Page ID
                                          #:726

        Like the initial Counterclaim, the Amended Counterclaim’s allegations of scienter and intent are woefully
         lacking; FF cannot allege Mr. Liu’s purported fraudulent intent through boilerplate and conclusory allegations,
         and examples of purported nonperformance are inadequate.

        The Amended Counterclaim’s claim for intentional misrepresentation is duplicative of the fraudulent
         inducement claim; it fails for the same reasons as the fraudulent inducement claim.

        The Amended Counterclaim’s claim for negligent misrepresentation fails under Rule 9(b) for all of the above
         reasons. See UMG Recordings, Inc. v. Glob. Eagle Entm't, Inc., 117 F. Supp. 3d 1092, 1106 (C.D. Cal. 2015)
         (“claims for fraud and negligent misrepresentation must meet the heightened pleading requirements of
         Rule 9(b).”).

        FF’s claims for rescission for fraud fail for the same reasons as its fraud claims. See January 28, 2021 Order at 2.

        FF’s claim for rescission based on unilateral mistake fails as FF does not plead numerous required elements.

        FF and Smart King’s affirmative defenses sounding in fraud are not adequately pled under Rule 9(b) and should
         be stricken pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. January 28, 2021 Order at 2.

        FF and Smart King’s other affirmative defenses are devoid of factual support, warranting their being stricken.

As stated above, your clients have been on notice of Plaintiff’s pending motions to dismiss and strike since February 19,
2021. Since that date, your clients have been on notice that we would file these motions unless they withdrew their
counterclaims and affirmative defenses. On numerous occasions, we have provided our reasons for seeking dismissal
and striking your clients’ affirmative defenses, as set forth in the below emails. Moreover, Judge Wilson’s February 25
scheduling notice has put your clients on notice of the Court’s significant interest in hearing a renewed motion to
dismiss. After Judge Wilson’s notice was announced, we asked you if your clients would withdraw their counterclaims
and affirmative defenses. We received no response from you.

On our call this afternoon, we informed you that we would file our motions to dismiss and strike in the event that you
refused to withdraw your counterclaims and affirmative defenses. In response, you said that you needed to discuss this
with your clients but that you were considering stipulating to dismissal. Given the above‐referenced notice and Judge
Wilson’s focus on this specific issue, we find it difficult to believe that this is not a delay tactic and that you have not
already discussed withdrawing these counterclaims and defenses with your client. If in fact your client is seriously
considering withdrawing its claims and defenses, given the above and in light of this matter’s expedited June 2021 trial
date, you must tell us immediately.

Accordingly, we will be filing our motion to dismiss and motion to strike unless you affirmatively tell us that you will be
withdrawing your counterclaims and affirmative defenses no later than noon on Thursday (PST), March 4, 2021.

Moreover and as we have previously informed you, we reserve the right to file a motion seeking sanctions and
attorneys’ fees. The basis of that motion is that, in filing the Amended Counterclaim, a substantively identical pleading
to the defective initial Counterclaim, you have reasserted claims which you knew or should have known were frivolous
and vexatious. Your clients have had the opportunity to withdraw these claims and defenses numerous times. Judge
Wilson has put you on notice that these claims and defenses are subject to dismissal. And yet, you have not done
so. Accordingly, for the second time, you have forced our client to defend himself against these meritless claims,
causing him to incur significant legal fees as a result. Your clients’ continued failure to withdraw their claims and
defenses causes our client to continue to incur significant legal expenses. Sanctions and attorneys’ fees can be granted
here. See Consumer Sols. Reo, LLC v. Hillery, 2010 WL 334417, at *1 (N.D. Cal. Jan. 28, 2010) (granting sanctions after
Defendant’s counsel reasserted claims the court already found “not tenable.”)

                                                              2
       Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 6 of 80 Page ID
                                         #:727
Regards,

Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 1, 2021 8:23 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: Willow‐Johnson, Mackenzie Lee <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N.
<Daniel.Anziska@troutman.com>; Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>
Subject: Re: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to Local Rule 7‐3

Yes. Same dial‐in works.

From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Date: Monday, March 1, 2021 at 7:36 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>
Cc: Willow‐Johnson, Mackenzie Lee <Mackenzie.Willow‐Johnson@troutman.com>, Anziska, Daniel N.
<Daniel.Anziska@troutman.com>, Amiad Kushner <akushner@seidenlawgroup.com>, Andrew Sklar
<asklar@seidenlawgroup.com>, Kevin Hughes <kevin@foundationlaw.com>, Kessel, Alan J.
<Alan.Kessel@troutman.com>
Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to Local Rule
7‐3

Great. Should we use the same dial-in that you previously circulated?

Lauren E. Grochow
Associate
troutman pepper
                                                             3
      Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 7 of 80 Page ID
                                        #:728
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 1, 2021 4:35 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: Willow‐Johnson, Mackenzie Lee <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N.
<Daniel.Anziska@troutman.com>; Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>
Subject: Re: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to Local Rule 7‐3

EXTERNAL SENDER

Yes, no problem.

Sent from my iPhone


        On Mar 1, 2021, at 7:33 PM, Grochow, Lauren <Lauren.Grochow@troutman.com> wrote:


        Jake – Can we move our meet and confer call to 11:30am PST tomorrow? Thanks.

        Lauren E. Grochow
        Associate
        troutman pepper
        Direct: 949.622.2746 | Internal: 18-2746
        lauren.grochow@troutman.com

        □∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-




        From: Jake Nachmani <jnachmani@seidenlawgroup.com>
        Sent: Thursday, February 25, 2021 2:56 PM
        To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee
        <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
        Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
        Kevin Hughes <kevin@foundationlaw.com>
        Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to
        Local Rule 7‐3

        EXTERNAL SENDER

        Lauren –

        Further to my email below and in light of Judge Wilson’s Scheduling Notice of today (ECF 86) which sua
        sponte invites our motion to dismiss, please let us know if you plan on withdrawing your counterclaims
        and affirmative defenses.

                                                             4
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 8 of 80 Page ID
                                  #:729
 Regards,


 Jake Nachmani, Esq.
 Counsel
 Seiden Law Group LLP
 469 Seventh Avenue, 5th Fl.
 New York, NY 10018
 Office: (646) 766-1723
 Mobile: (323) 810-0044
 www.seidenlawgroup.com
 <image002.jpg>
 CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended
 solely for the addressee(s) and may contain confidential and/or privileged information and may be legally
 protected from disclosure. If you are not the intended recipient of this message or their agent, or if this
 message has been addressed to you in error, please immediately alert the sender by reply email and then
 delete this message and any attachments. If you are not the intended recipient, you are hereby notified that
 any use, dissemination, copying, or storage of this message or its attachments is strictly prohibited.
  保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请
 您立即通知寄信人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件
 之内容




 From: Jake Nachmani
 Sent: Thursday, February 25, 2021 1:38 PM
 To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee
 <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
 Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
 Kevin Hughes <kevin@foundationlaw.com>
 Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to
 Local Rule 7‐3

 Lauren –

 Tuesday at 9AM PST (noon EST) works for us. Please use our firm’s conference line:

 1‐866‐848‐2216
 Code: 7397896680#

 The substance of our motion is that each and every one of your claims that is subject to Rule 9(b)
 pleading is inadequately pled. In support of this proposition, I would direct you to sections of I.A.1‐4 of
 Plaintiff’s Opening Brief (ECF 74‐1). See also Reply Brief (ECF 76) at Section I.A‐C. These briefs contain
 voluminous recitations of applicable Central District of California law which hold that FF has not
 adequately alleged a false statement in its Amended Counterclaim.

 As to the affirmative defenses, are you aware that numerous purported affirmative defenses which you
 have alleged are not in fact colorable affirmative defenses and/or that some affirmative defenses fail as
 a prima facie application of law to the facts of this case?

 Please also note that as a separate motion to be independently noticed and filed subsequent to our
 motion to dismiss, we are considering seeking sanctions against you pursuant to Rule 11 of the Federal
                                                      5
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 9 of 80 Page ID
                                  #:730
 Rules of Civil Procedure because you have set forth a pleading which, by failing to cure the numerous
 defects which Judge Wilson set forth in his January 28, 2021 Order, you should have known was not pled
 in accordance with Rule 9(b) and was therefore baseless and frivolous.

 From: Grochow, Lauren <Lauren.Grochow@troutman.com>
 Sent: Thursday, February 25, 2021 11:20 AM
 To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Willow‐Johnson, Mackenzie Lee
 <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
 Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
 Kevin Hughes <kevin@foundationlaw.com>
 Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to
 Local Rule 7‐3

 Per my prior email, it would make our meet and confer call more productive if you would provide
 “the substance of [your] contemplated motion,” including any case law, supporting your position
 that Faraday has not alleged “an actionable misstatement” and the “other reasons” why you are
 moving to dismiss all 24 affirmative defenses. Regardless, we are available to meet and confer
 tomorrow (2/26) at 1pm PST, Monday (3/1) at noon PST, or Tuesday (3/2) anytime between
 9am and noon PST.

 Lauren E. Grochow
 Associate
 troutman pepper
 Direct: 949.622.2746 | Internal: 18-2746
 lauren.grochow@troutman.com

 □∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



 From: Jake Nachmani <jnachmani@seidenlawgroup.com>
 Sent: Wednesday, February 24, 2021 9:11 AM
 To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee
 <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
 Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
 Kevin Hughes <kevin@foundationlaw.com>
 Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to
 Local Rule 7‐3

 EXTERNAL SENDER

 Lauren ‐

 We are filing a motion to dismiss FF’s amended counterclaims that are subject to Rule 9(b) pleading, as
 FF has failed to allege an actionable misstatement. FF’s allegations are insufficiently specific, and its
 theory of falsity cannot give rise to an actionable claim. Furthermore, we will be seeking to dismiss all
 24 affirmative defenses, as FF and Smart King have failed to plead those defenses under all applicable
 pleading standards, in addition to other reasons.

 Again, potential resolution of this matter can be achieved by your clients’ withdrawal of the Amended
 Counterclaim and Affirmative Defenses.

 We are available today to discuss this further, if necessary.

                                                      6
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 10 of 80 Page ID
                                   #:731
 Regards,

 ‐Jake




 From: Grochow, Lauren <Lauren.Grochow@troutman.com>
 Sent: Wednesday, February 24, 2021 10:56 AM
 To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Willow‐Johnson, Mackenzie Lee
 <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
 Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
 Kevin Hughes <kevin@foundationlaw.com>
 Subject: RE: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to
 Local Rule 7‐3

 Jake -

 Before we have a call, will you please provide some detail supporting your belief that Faraday
 has not complied with Rule 9(b) in pleading its fraud claims with specificity? In our view, the
 Amended Counterclaim provides more than sufficient detail to satisfy the requirements of that
 rule, including facts detailing the who, what, when, where, and how details for at least eight of
 Mr. Liu’s fraudulent misrepresentations.

 Lauren

 Lauren E. Grochow
 Associate
 troutman pepper
 Direct: 949.622.2746 | Internal: 18-2746
 lauren.grochow@troutman.com

 □∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



 From: Jake Nachmani <jnachmani@seidenlawgroup.com>
 Sent: Friday, February 19, 2021 11:48 AM
 To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee
 <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
 Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>;
 Kevin Hughes <kevin@foundationlaw.com>
 Subject: iu v. Faraday&Future Inc., et al., 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Notice Pursuant to Local
 Rule 7‐3

 EXTERNAL SENDER

 Counsel:

 Pursuant to Local Rule 7‐3, we are writing to inform you that we plan on filing a motion to dismiss
 certain counterclaims alleged in FF’s Amended Counterclaim and a motion to strike certain affirmative
 defenses alleged in FF and Smart King’s Amended Answers. For example, we will be seeking dismissal of
 FF’s counterclaims for fraudulent inducement and intentional misrepresentation; we will be seeking to
 strike FF and Smart King’s affirmative defenses for fraudulent inducement.


                                                     7
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 11 of 80 Page ID
                                   #:732
 Our motion is based on the fact that your allegations are implausible, impermissibly vague, and
 conclusory. Like your first counterclaim, you have once again “entirely fail[ed]” to adequately allege
 falsity with the specificity, as required by Rule 9(b) of the Federal Rules of Civil Procedure. ECF 79
 at 1. In light of this fact, we also reserve the right to seek sanctions against you, including for attorneys’
 fees, for violating the Court’s January 28, 2021 Order, which requires that, in the event that you re‐pled
 your claims, you would do so in accordance with Rule 9(b). You have not.

 Potential resolution of this matter can be achieved subject to your withdrawal of your Amended
 Counterclaim and your Affirmative Defenses.

 We are available to discuss this matter on Monday. Does that work for you? If so, what time is
 convenient for you?

 Regards,

 ‐Jake


 Jake Nachmani, Esq.
 Counsel
 Seiden Law Group LLP
 469 Seventh Avenue, 5th Fl.
 New York, NY 10018
 Office: (646) 766-1723
 Mobile: (323) 810-0044
 www.seidenlawgroup.com
 <image003.jpg>
 CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended
 solely for the addressee(s) and may contain confidential and/or privileged information and may be legally
 protected from disclosure. If you are not the intended recipient of this message or their agent, or if this
 message has been addressed to you in error, please immediately alert the sender by reply email and then
 delete this message and any attachments. If you are not the intended recipient, you are hereby notified that
 any use, dissemination, copying, or storage of this message or its attachments is strictly prohibited.
  保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请
 您立即通知寄信人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件
 之内容


 This e‐mail (and any attachments) from a law firm may contain legally privileged and confidential
 information solely for the intended recipient. If you received this message in error, please notify the
 sender and delete it. Any unauthorized reading, distribution, copying, or other use of this e‐mail (and
 attachments) is strictly prohibited. We have taken precautions to minimize the risk of transmitting
 computer viruses, but you should scan attachments for viruses and other malicious threats; we are not
 liable for any loss or damage caused by viruses.




                                                       8
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 12 of 80 Page ID
                                   #:733




                       Exhibit 3
       Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 13 of 80 Page ID
                                          #:734

Andrew Sklar

From:                Jake Nachmani
Sent:                Thursday, March 11, 2021 1:55 PM
To:                  Grochow, Lauren
Cc:                  Amiad Kushner; Kevin Hughes; Andrew Sklar; Goldman, Jeffrey M.; Willow-Johnson, Mackenzie Lee;
                     Anziska, Daniel N.; Kessel, Alan J.; Crisp, Kevin
Subject:             RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confers


Counsel –

This email serves to memorialize the meet and confer held yesterday concerning the 30(b)(6) deposition of Smart King
and other discovery‐related issues in the above‐captioned matter.

General Matters

       As to the scheduling of the Smart King 30(b)(6) deposition, you informed us that you would try to find a time in
        the last week of March 2021 for Jerry Wang, the designated Smart King 30(b0(6) representative, to appear for
        this deposition. You asked us if we would agree to combining Mr. Wang’s personal deposition with the Smart
        King 30(b)(6) deposition, and we stated that in theory that was acceptable to us but that we reserved the right
        to our fully‐allotted time for each noticed deposition.

       You asked us if we would be making any productions in addition to the one we made on March 9, 2021. We
        stated that we would be.

       We asked you if you could provide us with a date by which you would make your production(s). You stated you
        could not but that you would use your fully‐allotted time under the Federal Rules of Civil Procedure to serve us
        with your written responses to our discovery demands.

       We asked you if you would be able to produce your documents by the time of the Smart King 30(b)(6)
        deposition. You stated that this was a “chicken and egg” problem and that you were unsure you could do that
        but would try your best. We stated that it was critical for us to be able to review relevant documents before this
        deposition, and relatedly you stated that it was critical for you to be able know what documents we might be
        relying on so that you could best defend this deposition. In good faith, we anticipate our receiving relevant
        documents from you prior to this deposition.

30(b)(60 Matters

       As to General Objection #3, you represented that you would of course be producing a live witness for this
        deposition.

       Topic 1: You represented you would be producing a witness testify to this topic.

       Topic 2: You represented you would be producing a witness testify to this topic.

       Topic 3: We stated that discovery as to this deposition is targeted towards Plaintiff’s equity interest in Smart
        King. The SPAC merger documents are accordingly relevant here. You represented that you were inclined to
        produce to us the most recent versions of the SPAC merger documents and that, subject to your internal
        discussion, you would produce a witness who could testify as to how Henry’s equity interest in Smart King was
                                                            1
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 14 of 80 Page ID
                                           #:735
         being treated in the SPAC Transaction and who could testify as to the most recent and/or signed version of the
         SPAC merger documents and schedules as they relate to Plaintiff’s interest in Smart King.

        Topic 4: You represented that you understood this topic but needed additional time to discuss this and would
         get back to us shortly on this.

        Topic 5: We stated that this topic did not for example concern what federal or state agencies needed to approve
         the SPAC Transaction but rather concerned the entities that, for example, were parties to the SPAC Transaction
         or those entities’ corporate parents/subsidiaries/affiliates. You represented that you understood this topic but
         needed additional time to discuss this and would get back to us shortly on this.

        Topic 6: We stated that we were interested in how, based on the terms and metrics of the SPAC Transaction, the
         equity options that we allege Plaintiff is owed under the Employment Agreement would/should be valued or be
         subject to conditions, exceptions, or reservations. We also stated that, if we are trying to value Plaintiff’s
         interest in Smart King, we need to understand the value of the deal as a whole and how that is being
         calculated. You represented that you understood this topic but needed additional time to discuss this and
         would get back to us shortly on this.

        Topic 7: You represented that this topic was specifically defined but that you needed additional time to discuss
         this and would get back to us shortly on this.

        Topic 8: You stated if this topic could be limited to Plaintiff’s equity interest in Smart King. We stated that we
         needed to understand the economic terms that do or could affect Plaintiff’s equity interest in Smart King in
         connection with the SPAC Transaction and the effects of those terms. We also stated that we need to
         understand if Plaintiff’s interests were being treated similar to or different from other individuals or entities with
         an equity interest in Smart King or otherwise similarly situated. You represented that you understood this topic
         but needed additional time to discuss this and would get back to us shortly on this.

        Topic 9: We stated that this topic was relevant as it relates directly to the status or any change of status of
         Plaintiff’s equity interest in Smart King and that we needed to be able to understand the status of Plaintiff’s
         interest in Smart King, whether that status ever changed, how many times it changed, and when any such
         change occurred. You represented that you understood this topic but needed additional time to discuss this and
         would get back to us shortly on this.

        Topic 10: You represented that you would produce a witness who would be able to testify as to this topic.

        Topic 11: You represented that you understood this topic and that in all likelihood it presented no issues but
         that you needed additional time to discuss this and would get back to us shortly on this.

Regards,

‐Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
                                                               2
     Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 15 of 80 Page ID
                                        #:736
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 8, 2021 6:03 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Willow‐Johnson, Mackenzie
Lee <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>
Subject: Re: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

Yes – that dial in works. Thank you.

From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Date: Monday, March 8, 2021 at 6:02 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>, Kevin Hughes <kevin@foundationlaw.com>, Andrew
Sklar <asklar@seidenlawgroup.com>, Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>, Willow‐
Johnson, Mackenzie Lee <Mackenzie.Willow‐Johnson@troutman.com>, Anziska, Daniel N.
<Daniel.Anziska@troutman.com>, Kessel, Alan J. <Alan.Kessel@troutman.com>, Crisp, Kevin
<Kevin.Crisp@troutman.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

Wednesday (3/10) at 11 a.m. PST works for us. Should we use the same dial-in from today’s call?

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 8, 2021 1:46 PM
                                                            3
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 16 of 80 Page ID
                                           #:737
To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee <Mackenzie.Willow‐
Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>
Subject: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

EXTERNAL SENDER

Lauren ‐

The below email serves to memorialize the conversation we had concerning meeting and conferring on the status of
discovery in this action and various issues arising out of the noticed or to‐be‐noticed depositions, including the noticed
30(b)(6) deposition of Smart King.

As a preliminary matter, we would like to continue meeting and conferring with you concerning the topics for the Smart
King 30(b)(6) deposition. On our call, you had mentioned that Wednesday, March 10 worked for you. We are available
from 10AM to 5PM (EST) on that day. Please let us know when on Wednesday you will be available.

The below reflects the substance of what we discussed earlier today:

        In light of the protective order having been filed in this action, we informed you that we would be producing
         responsive documents early this week.

        Regarding the potential 30(b)(6) of FF and a list of other possible deponents, we informed you that we would try
         to send you a 30(b)(6) notice to FF (and applicable topics) and the list of other deponents next week, reserving
         our right to amend/modify the topics and list of deponents as discovery proceeds.

        You informed us that you would be filing FF’s Second Amended Counterclaim on Thursday of this week. You
         informed us that the Second Amended Counterclaim would not include any fraud‐based claims against Plaintiff,
         including fraudulent inducement, intentional misrepresentation, and negligent misrepresentation. However, you
         would not tell us which claims you were bringing against Plaintiff or the basis for such claims.

        At the present time and without having reviewed the Second Amended Counterclaim, we will not be modifying
         our topics for the 30(b)(6) deposition of Smart King. However, as I mentioned, we reserve the right to do so.

        As to the timing of the Smart King 30(b)(6) deposition and in light of this case’s expedited trial calendar, it is our
         view that holding this deposition during the week of April 8 (as you previously suggested) is too late. We
         noticed this deposition to be held on March 10, 2021. You would like to push this back by a month. We believe
         the parties should compromise and hold this deposition during the week of March 17, 2021. You told us that
         you would speak to your clients about this.

        As to combining depositions of, for example, the Smart King 30(b)(6) deposition and Jerry Wang, we are not in a
         position to agree to anything like that yet. Jerry Wang has not yet been noticed, and we have not received any
         relevant documents from him. We need discovery before we can make this kind of strategic decision. The same
         goes to combining depositions of YT Jia and a 30(b)(6) of FF. In the future, we anticipate being willing to
         compromise with you on these sort of issues, but we need discovery first.

        As to the timing of the YT Jia deposition, you informed us that the noticed date of March 18, 2021 was not
         doable. You told us you would provide us with an acceptable date for this deposition. Please provide that date
         as soon as possible.
                                                               4
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 17 of 80 Page ID
                                           #:738

        As to the status of Defendants’ production in response to Plaintiff’s First Set of Requests for Production, you
         informed us that you were working on this production as “fast as [you] can” and that your goal was to produce
         documents to us beginning on March 15, 2021, but you would not provide us with a date or date range as to
         when we could expect to receive any productions. You did say you would provide us written responses to
         Plaintiff’s discovery demands on or before March 15, 2021.

After discussing the above‐referenced topics, we began our meet and confer concerning the topics set forth in the
notice of the Smart King 30(b)(6) deposition. We agreed that we could adjourn the meet and confer to a later time. The
following reflects the substance to‐date of our conversation concerning the 30(b)(6) topics:

        As to Topic 1, you stated that our definition of “Smart King Options” was argumentative. We explained that it
         was based on the terms set forth in the Employment Agreement. You represented that you understood the
         definition of “Smart King Options” in the 30(b)(6) notice and would be provide a representative who could
         testify to this topic.

        As to Topic 2, you stated that it was duplicative of Topic 1. We explained that, while Topic 1 concerns the
         current status of the Smart King Options, Topic 2 concerns any actions taken by Smart King relating to Smart
         King’s obligations to issue equity in Smart King to Plaintiff; the topics may overlap but they are not
         duplicative. You represented you would provide a representative who could testify to this topic.


        As to Topic 3, you represented that the SPAC Transaction was not relevant to this case. We explained why the
         SPAC Transaction was relevant here. Given the difference of opinion concerning this core issue, we requested
         that we adjourn this meet and confer. You represented that we could discuss this again on Wednesday.


Regards,

Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容



                                                             5
     Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 18 of 80 Page ID
                                        #:739
This e‐mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e‐mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.




                                                            6
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 19 of 80 Page ID
                                   #:740




                       Exhibit 4
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 20 of 80 Page ID
                                           #:741

Andrew Sklar

From:                Jake Nachmani
Sent:                Monday, March 15, 2021 2:39 PM
To:                  Grochow, Lauren
Cc:                  Amiad Kushner; Kevin Hughes; Andrew Sklar; Goldman, Jeffrey M.; Willow-Johnson, Mackenzie Lee;
                     Anziska, Daniel N.; Kessel, Alan J.; Crisp, Kevin
Subject:             RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confers


Lauren –

As today is the deadline for Defendants to serve us with their responses to Plaintiff’s first set of discovery demands and
in light of the June 2021 trial date, please provide us with a date by when you will be producing documents. If you will be
producing documents on a rolling basis, please tell us.

Also, have you solidified a date for the Smart King 30(b)(6) deposition? Please let us know.

Thank you.

‐Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Jake Nachmani
Sent: Thursday, March 11, 2021 1:55 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Willow‐Johnson, Mackenzie
Lee <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>; Kessel, Alan J.
                                                             1
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 21 of 80 Page ID
                                           #:742
<Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

Counsel –

This email serves to memorialize the meet and confer held yesterday concerning the 30(b)(6) deposition of Smart King
and other discovery‐related issues in the above‐captioned matter.

General Matters

        As to the scheduling of the Smart King 30(b)(6) deposition, you informed us that you would try to find a time in
         the last week of March 2021 for Jerry Wang, the designated Smart King 30(b0(6) representative, to appear for
         this deposition. You asked us if we would agree to combining Mr. Wang’s personal deposition with the Smart
         King 30(b)(6) deposition, and we stated that in theory that was acceptable to us but that we reserved the right
         to our fully‐allotted time for each noticed deposition.

        You asked us if we would be making any productions in addition to the one we made on March 9, 2021. We
         stated that we would be.

        We asked you if you could provide us with a date by which you would make your production(s). You stated you
         could not but that you would use your fully‐allotted time under the Federal Rules of Civil Procedure to serve us
         with your written responses to our discovery demands.

        We asked you if you would be able to produce your documents by the time of the Smart King 30(b)(6)
         deposition. You stated that this was a “chicken and egg” problem and that you were unsure you could do that
         but would try your best. We stated that it was critical for us to be able to review relevant documents before this
         deposition, and relatedly you stated that it was critical for you to be able know what documents we might be
         relying on so that you could best defend this deposition. In good faith, we anticipate our receiving relevant
         documents from you prior to this deposition.

30(b)(60 Matters

        As to General Objection #3, you represented that you would of course be producing a live witness for this
         deposition.

        Topic 1: You represented you would be producing a witness testify to this topic.

        Topic 2: You represented you would be producing a witness testify to this topic.

        Topic 3: We stated that discovery as to this deposition is targeted towards Plaintiff’s equity interest in Smart
         King. The SPAC merger documents are accordingly relevant here. You represented that you were inclined to
         produce to us the most recent versions of the SPAC merger documents and that, subject to your internal
         discussion, you would produce a witness who could testify as to how Henry’s equity interest in Smart King was
         being treated in the SPAC Transaction and who could testify as to the most recent and/or signed version of the
         SPAC merger documents and schedules as they relate to Plaintiff’s interest in Smart King.

        Topic 4: You represented that you understood this topic but needed additional time to discuss this and would
         get back to us shortly on this.



                                                             2
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 22 of 80 Page ID
                                           #:743
        Topic 5: We stated that this topic did not for example concern what federal or state agencies needed to approve
         the SPAC Transaction but rather concerned the entities that, for example, were parties to the SPAC Transaction
         or those entities’ corporate parents/subsidiaries/affiliates. You represented that you understood this topic but
         needed additional time to discuss this and would get back to us shortly on this.

        Topic 6: We stated that we were interested in how, based on the terms and metrics of the SPAC Transaction, the
         equity options that we allege Plaintiff is owed under the Employment Agreement would/should be valued or be
         subject to conditions, exceptions, or reservations. We also stated that, if we are trying to value Plaintiff’s
         interest in Smart King, we need to understand the value of the deal as a whole and how that is being
         calculated. You represented that you understood this topic but needed additional time to discuss this and
         would get back to us shortly on this.

        Topic 7: You represented that this topic was specifically defined but that you needed additional time to discuss
         this and would get back to us shortly on this.

        Topic 8: You stated if this topic could be limited to Plaintiff’s equity interest in Smart King. We stated that we
         needed to understand the economic terms that do or could affect Plaintiff’s equity interest in Smart King in
         connection with the SPAC Transaction and the effects of those terms. We also stated that we need to
         understand if Plaintiff’s interests were being treated similar to or different from other individuals or entities with
         an equity interest in Smart King or otherwise similarly situated. You represented that you understood this topic
         but needed additional time to discuss this and would get back to us shortly on this.

        Topic 9: We stated that this topic was relevant as it relates directly to the status or any change of status of
         Plaintiff’s equity interest in Smart King and that we needed to be able to understand the status of Plaintiff’s
         interest in Smart King, whether that status ever changed, how many times it changed, and when any such
         change occurred. You represented that you understood this topic but needed additional time to discuss this and
         would get back to us shortly on this.

        Topic 10: You represented that you would produce a witness who would be able to testify as to this topic.

        Topic 11: You represented that you understood this topic and that in all likelihood it presented no issues but
         that you needed additional time to discuss this and would get back to us shortly on this.

Regards,

‐Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If

                                                               3
     Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 23 of 80 Page ID
                                        #:744
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 8, 2021 6:03 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Willow‐Johnson, Mackenzie
Lee <Mackenzie.Willow‐Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>
Subject: Re: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

Yes – that dial in works. Thank you.

From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Date: Monday, March 8, 2021 at 6:02 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>, Kevin Hughes <kevin@foundationlaw.com>, Andrew
Sklar <asklar@seidenlawgroup.com>, Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>, Willow‐
Johnson, Mackenzie Lee <Mackenzie.Willow‐Johnson@troutman.com>, Anziska, Daniel N.
<Daniel.Anziska@troutman.com>, Kessel, Alan J. <Alan.Kessel@troutman.com>, Crisp, Kevin
<Kevin.Crisp@troutman.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers

Wednesday (3/10) at 11 a.m. PST works for us. Should we use the same dial-in from today’s call?

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 8, 2021 1:46 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow‐Johnson, Mackenzie Lee <Mackenzie.Willow‐
Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>; Kessel, Alan J.
<Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>
Subject: Liu v. Faraday&Future, Inc., et al.,: 2‐20‐cv‐08035‐SVW‐JPR (C.D. Cal.): Meet and Confers
                                                            4
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 24 of 80 Page ID
                                           #:745

EXTERNAL SENDER

Lauren ‐

The below email serves to memorialize the conversation we had concerning meeting and conferring on the status of
discovery in this action and various issues arising out of the noticed or to‐be‐noticed depositions, including the noticed
30(b)(6) deposition of Smart King.

As a preliminary matter, we would like to continue meeting and conferring with you concerning the topics for the Smart
King 30(b)(6) deposition. On our call, you had mentioned that Wednesday, March 10 worked for you. We are available
from 10AM to 5PM (EST) on that day. Please let us know when on Wednesday you will be available.

The below reflects the substance of what we discussed earlier today:

        In light of the protective order having been filed in this action, we informed you that we would be producing
         responsive documents early this week.

        Regarding the potential 30(b)(6) of FF and a list of other possible deponents, we informed you that we would try
         to send you a 30(b)(6) notice to FF (and applicable topics) and the list of other deponents next week, reserving
         our right to amend/modify the topics and list of deponents as discovery proceeds.

        You informed us that you would be filing FF’s Second Amended Counterclaim on Thursday of this week. You
         informed us that the Second Amended Counterclaim would not include any fraud‐based claims against Plaintiff,
         including fraudulent inducement, intentional misrepresentation, and negligent misrepresentation. However, you
         would not tell us which claims you were bringing against Plaintiff or the basis for such claims.

        At the present time and without having reviewed the Second Amended Counterclaim, we will not be modifying
         our topics for the 30(b)(6) deposition of Smart King. However, as I mentioned, we reserve the right to do so.

        As to the timing of the Smart King 30(b)(6) deposition and in light of this case’s expedited trial calendar, it is our
         view that holding this deposition during the week of April 8 (as you previously suggested) is too late. We
         noticed this deposition to be held on March 10, 2021. You would like to push this back by a month. We believe
         the parties should compromise and hold this deposition during the week of March 17, 2021. You told us that
         you would speak to your clients about this.

        As to combining depositions of, for example, the Smart King 30(b)(6) deposition and Jerry Wang, we are not in a
         position to agree to anything like that yet. Jerry Wang has not yet been noticed, and we have not received any
         relevant documents from him. We need discovery before we can make this kind of strategic decision. The same
         goes to combining depositions of YT Jia and a 30(b)(6) of FF. In the future, we anticipate being willing to
         compromise with you on these sort of issues, but we need discovery first.

        As to the timing of the YT Jia deposition, you informed us that the noticed date of March 18, 2021 was not
         doable. You told us you would provide us with an acceptable date for this deposition. Please provide that date
         as soon as possible.

        As to the status of Defendants’ production in response to Plaintiff’s First Set of Requests for Production, you
         informed us that you were working on this production as “fast as [you] can” and that your goal was to produce
         documents to us beginning on March 15, 2021, but you would not provide us with a date or date range as to


                                                               5
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 25 of 80 Page ID
                                           #:746
         when we could expect to receive any productions. You did say you would provide us written responses to
         Plaintiff’s discovery demands on or before March 15, 2021.

After discussing the above‐referenced topics, we began our meet and confer concerning the topics set forth in the
notice of the Smart King 30(b)(6) deposition. We agreed that we could adjourn the meet and confer to a later time. The
following reflects the substance to‐date of our conversation concerning the 30(b)(6) topics:

        As to Topic 1, you stated that our definition of “Smart King Options” was argumentative. We explained that it
         was based on the terms set forth in the Employment Agreement. You represented that you understood the
         definition of “Smart King Options” in the 30(b)(6) notice and would be provide a representative who could
         testify to this topic.

        As to Topic 2, you stated that it was duplicative of Topic 1. We explained that, while Topic 1 concerns the
         current status of the Smart King Options, Topic 2 concerns any actions taken by Smart King relating to Smart
         King’s obligations to issue equity in Smart King to Plaintiff; the topics may overlap but they are not
         duplicative. You represented you would provide a representative who could testify to this topic.


        As to Topic 3, you represented that the SPAC Transaction was not relevant to this case. We explained why the
         SPAC Transaction was relevant here. Given the difference of opinion concerning this core issue, we requested
         that we adjourn this meet and confer. You represented that we could discuss this again on Wednesday.


Regards,

Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容


This e‐mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e‐mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.
                                                            6
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 26 of 80 Page ID
                                   #:747




                       Exhibit 5
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 27 of 80 Page ID
                                   #:748



 1    Kevin D. Hughes (Bar No. 188749)
 2
      Email: kevin@foundationlaw.com
      FOUNDATION LAW GROUP LLP
 3    1999 Avenue of the Stars, Suite 1100
      Los Angeles, CA 90067
 4    Tel: 424.253.1266
 5
      Amiad Kushner (pro hac vice)
 6    Akushner@seidenlawgroup.com
      Jake Nachmani (pro hac vice)
 7    jnachmani@seidenlawgroup.com
      Seiden Law Group LLP
 8    469 Seventh Avenue, 5th Fl.
 9
      New York, NY 10018
      Telephone: (646) 766 – 1914
 10   Facsimile: (646) 304 – 5277
 11   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 12

 13                     UNITED STATES DISTRICT COURT FOR
                       THE CENTRAL DISTRICT OF CALIFORNIA
 14
                                WESTERN DIVISION
 15
      HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
 16                Plaintiff,
 17
                          v.                 PLAINTIFF HONG LIU’S
 18
                                             AMENDED RESPONSES AND
      FARADAY&FUTURE INC.,                   OBJECTIONS TO DEFENDANTS’
 19   SMART KING LTD., JIAWEI                FIRST SET OF REQUESTS FOR
      WANG, and CHAOYING DENG                PRODUCTION OF DOCUMENTS
 20

 21                Defendants.

 22
      FARADAY&FUTURE INC.,
 23

 24
                   Counterclaimant,

 25                       v.
      HONG LIU,
 26
                   Counter-Defendant.
 27

 28
                                                   1
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 28 of 80 Page ID
                                   #:749



 1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff
 2    Hong Liu (“Plaintiff” or “Liu”), through his undersigned counsel, hereby provides
 3    amended responses and objections to the First Set of Requests for Production of
 4    Documents (“Requests”) propounded by Defendants Faraday&Future Inc., Smart King
 5    Ltd., Jiawei Wang, and Chaoying Deng (collectively, “Defendants”) as follows:
 6                               PRELIMINARY STATEMENT
 7          The following amended responses and objections (collectively, “Responses”) are
 8    based upon information presently available to Plaintiff and that Plaintiff believes to be
 9    correct. The Responses are made without prejudice to Plaintiff’s right to utilize
 10   subsequently discovered facts or information. The objections asserted by Plaintiff below
 11   are asserted in good faith, based upon its counsel’s evaluation of Plaintiff’s discovery
 12   obligations under applicable law. To the extent any disputes arise regarding the
 13   objections or responses herein, counsel for Plaintiff remain willing to confer with
 14   Defendants’ counsel in an effort to resolve any disputes. These objections and responses
 15   are based upon the information presently available to Plaintiff, and Plaintiff expressly
 16   reserves the right to (i) revise, correct, supplement, amend, modify, or clarify its
 17   responses as additional information is discovered in accordance with the applicable
 18   rules; (ii) provide additional responsive information; (iii) object to further discovery in
 19   this case; (iv) rely upon any information provided in this case, including, without
 20   limitation, in any hearing, proceeding, or trial in this case; and (v) challenge the
 21   authenticity or admissibility of any information in any hearing, proceeding, or trial.
 22   This preliminary statement is incorporated into each of the responses below.
 23

 24

 25

 26

 27

 28
                                                  2
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 29 of 80 Page ID
                                   #:750



 1                                  GENERAL OBJECTIONS
 2          The following general objections apply to the Requests and are incorporated by
 3    reference into each and every response hereinafter stated as if set forth in full therein.
 4          1.     Plaintiff objects to the Requests to the extent they purport to require
 5    Plaintiff to produce or provide information, documents, or any other discovery that is
 6    protected from disclosure by the attorney-client privilege, the work product doctrine, or
 7    any other legally-recognized privilege, immunity, or exemption (collectively,
 8    “Privileged Information”). Privileged Information will not be knowingly disclosed.
 9    Any disclosure of Privileged Information in response to any Request is inadvertent and
 10   not intended to waive any privileges or protections. Plaintiff reserves the right to
 11   demand that Defendant return or destroy any Privileged Information inadvertently
 12   produced, including all copies and summaries thereof.
 13         2.     Plaintiff objects to the Requests on the grounds and to the extent that they
 14   call for information: (i) that is protected by any privilege or protection, including the
 15   attorney-client privilege and the attorney work product doctrine; (ii) that was prepared
 16   in anticipation of litigation; (iii) that is a trade secret or proprietary information; (iv)
 17   that is otherwise protected from disclosure under any statutory or common law. Nor
 18   shall inadvertent production or disclosure waive Plaintiff’s rights to object to the
 19   information and/or document during this action or in any other proceeding. Plaintiff
 20   claims all such privileges and invokes all such protections.
 21         3.     Plaintiff objects to the Requests on the grounds and to the extent that they
 22   seek information that contains confidential and/or private information of a third party,
 23   the confidential and/or private information of Plaintiff, or the joint confidential and/or
 24   private information of Plaintiff and a third party.
 25         4.     Plaintiff objects to the Requests on the grounds and to the extent that they
 26   seek information that is disproportionate to the needs of the case, considering the
 27   importance of the issues at stake in the action, the amount in controversy, the parties’
 28   relative access to relevant information, the parties’ resources, the importance of the
                                                   3
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 30 of 80 Page ID
                                   #:751



 1    discovery in resolving the issues, and the burden or expense of the information sought.
 2          5.      Plaintiff objects to the Requests on the grounds and to the extent that they
 3    seek information that is equally available to Defendant or is in the public record,
 4    because such requests are unduly burdensome and oppressive and cause Plaintiff
 5    unnecessary burden and expense.
 6          6.      Plaintiff objects to the Requests on the grounds and to the extent that they
 7    seek information that is not within Plaintiff’s possession, custody, or control.
 8          7.      Plaintiff objects to the Requests on the grounds and to the extent that they
 9    seek information that is neither relevant to the subject matter of the pending proceeding
 10   nor reasonably calculated to lead to discovery of admissible evidence.
 11         8.      Plaintiff objects to the Requests on the grounds and to the extent that they
 12   seek information that they are designed to cause undue annoyance, harassment, or
 13   oppression.
 14         9.      Plaintiff objects to the Requests on the grounds and to the extent that they
 15   are overly broad as to the subject matter, time, or otherwise.
 16         10.     Plaintiff objects to the Requests on the grounds and to the extent that they
 17   are vague or ambiguous or both, and, as such, would require Plaintiff to speculate as to
 18   the meaning of the Requests.
 19         11.     Plaintiff objects to the Requests on the grounds and to the extent that they
 20   seek information protected by Plaintiff’s constitutional privacy rights.
 21         12.     These Responses are submitted subject to and without waiving or
 22   intending to waive the Preliminary Statement and General Objections set forth herein.
 23         13.     Any statement that Plaintiff will produce documents in response to any of
 24   these Requests is not an admission that the documents exist or are in the possession,
 25   custody, or control of Plaintiff, but rather, an agreement that Plaintiff will undertake a
 26   good faith search for and produce responsive, non-privileged documents.
 27

 28
                                                  4
                        PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                  TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 31 of 80 Page ID
                                   #:752



 1                    RESPONSES TO REQUESTS FOR PRODUCTION
 2    REQUEST FOR PRODUCTION NO. 1:
 3          All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
 4    COMPLAINT that FF “fraudulently induc[ed]” YOU to accept employment at FF.
 5    RESPONSE TO REQUEST NO. 1:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.   Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 21   continue to produce on a rolling basis documents within his possession, custody, or
 22   control that are responsive to this request. Except as to attorney-client and work-
 23   product privileges, Plaintiff is not withholding and will not withhold any relevant
 24   documents responsive to this request.
 25   REQUEST FOR PRODUCTION NO. 2:
 26         All DOCUMENTS RELATING TO the EVERGRANDE TRANSACTION.
 27   RESPONSE TO REQUEST NO. 2:
 28         Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                    5
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 32 of 80 Page ID
                                   #:753



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.    Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 11   grounds and to the extent that it seeks information that is equally available to
 12   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 13   and expense.
 14         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 15   continue to produce on a rolling basis documents within his possession, custody, or
 16   control that are responsive to this request. Except as to attorney-client and work-
 17   product privileges, Plaintiff is not withholding and will not withhold any relevant
 18   documents responsive to this request.
 19   REQUEST FOR PRODUCTION NO. 3
 20         All DOCUMENTS supporting YOUR contention that FF “wrongfully
 21   terminated” YOUR employment as alleged in paragraph 1 of YOUR COMPLAINT.
 22   RESPONSE TO REQUEST NO. 3:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                    6
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 33 of 80 Page ID
                                   #:754



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.   Plaintiff objects to this request as it seeks information that is
 5    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 6    grounds and to the extent that it seeks information that is equally available to
 7    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 8    and expense.
 9          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 10   continue to produce on a rolling basis documents within his possession, custody, or
 11   control that are responsive to this request. Except as to attorney-client and work-
 12   product privileges, Plaintiff is not withholding and will not withhold any relevant
 13   documents responsive to this request.
 14   REQUEST FOR PRODUCTION NO. 4:
 15         All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
 16   COMPLAINT that FF owes YOU equity securities “worth over $100 million.”
 17   RESPONSE TO REQUEST NO. 4:
 18         Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.   Plaintiff objects to this request as it seeks information that is
 28   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
                                                    7
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 34 of 80 Page ID
                                   #:755



 1    grounds and to the extent that it seeks information that is equally available to
 2    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 3    and expense.
 4          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 5    continue to produce on a rolling basis documents within his possession, custody, or
 6    control that are responsive to this request. Except as to attorney-client and work-
 7    product privileges, Plaintiff is not withholding and will not withhold any relevant
 8    documents responsive to this request.
 9    REQUEST FOR PRODUCTION NO. 5:
 10         All DOCUMENTS REFLECTING any “steps” YOU took to “ensure Faraday’s
 11   compliance with applicable law,” as alleged in paragraph 5 of YOUR COMPLAINT.
 12   RESPONSE TO REQUEST NO. 5:
 13         Plaintiff objects to this request on the basis that it is overbroad, unduly
 14   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 15   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 16   on the basis that Defendant seeks documents and information that may be shielded by
 17   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 18   request to the extent that the documents and/or information sought is not within
 19   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 20   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 21   objects to this request as it seeks information shielded by the privacy right and privileges
 22   of third parties.    Plaintiff objects to this request as it seeks information that is
 23   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 24   grounds and to the extent that it seeks information that is equally available to
 25   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 26   and expense.
 27         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 28   continue to produce on a rolling basis documents within his possession, custody, or
                                                    8
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 35 of 80 Page ID
                                   #:756



 1    control that are responsive to this request. Except as to attorney-client and work-
 2    product privileges, Plaintiff is not withholding and will not withhold any relevant
 3    documents responsive to this request.
 4    REQUEST FOR PRODUCTION NO. 6:
 5          All DOCUMENTS supporting YOUR contention that FF is liable to YOU for
 6    “other compensatory damages” as alleged in paragraph 6 of YOUR COMPLAINT.
 7    RESPONSE TO REQUEST NO. 6:
 8          Plaintiff objects to this request on the basis that it is overbroad, unduly
 9    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 10   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 11   on the basis that Defendant seeks documents and information that may be shielded by
 12   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 13   request to the extent that the documents and/or information sought is not within
 14   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 15   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 16   objects to this request as it seeks information shielded by the privacy right and privileges
 17   of third parties.    Plaintiff objects to this request as it seeks information that is
 18   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 19   grounds and to the extent that it seeks information that is equally available to
 20   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 21   and expense.
 22         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 23   continue to produce on a rolling basis documents within his possession, custody, or
 24   control that are responsive to this request. Except as to attorney-client and work-
 25   product privileges, Plaintiff is not withholding and will not withhold any relevant
 26   documents responsive to this request.
 27

 28
                                                    9
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 36 of 80 Page ID
                                   #:757



 1    REQUEST FOR PRODUCTION NO. 7:
 2          All DOCUMENTS supporting YOUR contention that FF is liable to YOU for
 3    punitive damages as alleged in paragraph 6 of YOUR COMPLAINT.
 4    RESPONSE TO REQUEST NO. 7:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information shielded by the privacy right and privileges
 14   of third parties.    Plaintiff objects to this request as it seeks information that is
 15   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 16   grounds and to the extent that it seeks information that is equally available to
 17   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 18   and expense.
 19         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 20   continue to produce on a rolling basis documents within his possession, custody, or
 21   control that are responsive to this request. Except as to attorney-client and work-
 22   product privileges, Plaintiff is not withholding and will not withhold any relevant
 23   documents responsive to this request.
 24   REQUEST FOR PRODUCTION NO. 8:
 25         Copies of YOUR federal and state income tax returns, both personal and
 26   business, with accompanying work-sheets, including, but not limited to, Forms 1099,
 27   K-I, W-2, W-4, estimated tax forms, extension requests, and any other supporting
 28   documents since April 15, 2008.
                                                   10
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 37 of 80 Page ID
                                   #:758



 1    RESPONSE TO REQUEST NO. 8:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and entirely irrelevant to the subject matter of this action. Plaintiff objects
 4    to this request on the basis that it is disproportionate to the needs of this case. Plaintiff
 5    objects to this request on the basis that Defendant seeks documents and information that
 6    may be shielded by the attorney-client and/or attorney work product privileges. Plaintiff
 7    objects to the request to the extent it is not reasonably calculated to lead to the discovery
 8    of admissible evidence. Plaintiff objects to this request as it seeks information shielded
 9    by the privacy right and privileges of third parties. Plaintiff objects to this request as it
 10   seeks information that is confidential to Plaintiff and/or to third parties.
 11         Plaintiff requests to meet and confer with Defendants in order to better
 12   understand what Defendants seek and to narrow this vague and overbroad request.
 13   REQUEST FOR PRODUCTION NO. 9:
 14         All DOCUMENTS REFLECTING YOUR alleged efforts to “draft[] . . . policies
 15   on technology and intellectual property protection” of FF between February and
 16   October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
 17   RESPONSE TO REQUENT NO. 9:
 18         Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.    Plaintiff objects to this request as it seeks information that is
 28   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
                                                   11
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 38 of 80 Page ID
                                   #:759



 1    grounds and to the extent that it seeks information that is equally available to
 2    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 3    and expense.
 4          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 5    continue to produce on a rolling basis documents within his possession, custody, or
 6    control that are responsive to this request. Except as to attorney-client and work-
 7    product privileges, Plaintiff is not withholding and will not withhold any relevant
 8    documents responsive to this request.
 9    REQUEST FOR PRODUCTION NO. 10:
 10         All DOCUMENTS REFLECTING YOUR alleged efforts to “implement[]
 11   policies on technology and intellectual property protection” of FF between February
 12   and October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
 13   RESPONSE TO REQUEST NO. 10:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 16   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 17   that Defendant seeks documents and information that may be shielded by the attorney-
 18   client and/or attorney work product privileges. Plaintiff objects to this request to the
 19   extent that the documents and/or information sought is not within Plaintiff’s custody,
 20   possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 21   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 22   request as it seeks information shielded by the privacy right and privileges of third
 23   parties. Plaintiff objects to this request as it seeks information that is confidential to
 24   Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 25   the extent that it seeks information that is equally available to Defendants or is in the
 26   public record, and therefore causes Plaintiff unnecessary burden and expense.
 27         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 28   continue to produce on a rolling basis documents within his possession, custody, or
                                                   12
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 39 of 80 Page ID
                                   #:760



 1    control that are responsive to this request. Except as to attorney-client and work-
 2    product privileges, Plaintiff is not withholding and will not withhold any relevant
 3    documents responsive to this request.
 4    REQUEST FOR PRODUCTION NO. 11:
 5          All DOCUMENTS REFLECTING YOUR alleged efforts to “oversee[] a wide
 6    range of sensitive regulatory and compliance matters” of FF between February and
 7    October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
 8    RESPONSE TO REQUEST NO. 11:
 9          Plaintiff objects to this request on the basis that it is overbroad, unduly
 10   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 11   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 12   that Defendant seeks documents and information that may be shielded by the attorney-
 13   client and/or attorney work product privileges. Plaintiff objects to this request to the
 14   extent that the documents and/or information sought is not within Plaintiff’s custody,
 15   possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 16   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 17   request as it seeks information shielded by the privacy right and privileges of third
 18   parties. Plaintiff objects to this request as it seeks information that is confidential to
 19   Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 20   the extent that it seeks information that is equally available to Defendants or is in the
 21   public record, and therefore causes Plaintiff unnecessary burden and expense.
 22         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 23   continue to produce on a rolling basis documents within his possession, custody, or
 24   control that are responsive to this request. Except as to attorney-client and work-
 25   product privileges, Plaintiff is not withholding and will not withhold any relevant
 26   documents responsive to this request.
 27

 28
                                                   13
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 40 of 80 Page ID
                                   #:761



 1    REQUESTS FOR PRODUCTION NO. 12:
 2          All DOCUMENTS REFLECTING YOUR alleged efforts to “build[] up the legal
 3    team” of FF between February and October of 2018 as alleged in paragraph 63 of
 4    YOUR COMPLAINT.
 5    RESPONSE TO REQUEST NO. 12:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 8    is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 9    that Defendant seeks documents and information that may be shielded by the attorney-
 10   client and/or attorney work product privileges. Plaintiff objects to this request to the
 11   extent that the documents and/or information sought is not within Plaintiff’s custody,
 12   possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 13   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 14   request as it seeks information shielded by the privacy right and privileges of third
 15   parties. Plaintiff objects to this request as it seeks information that is confidential to
 16   Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 17   the extent that it seeks information that is equally available to Defendants or is in the
 18   public record, and therefore causes Plaintiff unnecessary burden and expense.
 19         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 20   continue to produce on a rolling basis documents within his possession, custody, or
 21   control that are responsive to this request. Except as to attorney-client and work-
 22   product privileges, Plaintiff is not withholding and will not withhold any relevant
 23   documents responsive to this request.
 24   REQUEST FOR PRODUCTION NO. 13:
 25         All DOCUMENTS REFLECTING YOUR efforts to “strengthen and update”
 26   FF’s “human resources policies” as alleged in paragraph 70 of YOUR COMPLAINT.
 27   RESPONSE TO REQUEST NO. 13:
 28         Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                   14
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 41 of 80 Page ID
                                   #:762



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.   Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 11   grounds and to the extent that it seeks information that is equally available to
 12   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 13   and expense.
 14         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 15   continue to produce on a rolling basis documents within his possession, custody, or
 16   control that are responsive to this request. Except as to attorney-client and work-
 17   product privileges, Plaintiff is not withholding and will not withhold any relevant
 18   documents responsive to this request.
 19   REQUEST FOR PRODUCTION NO. 14:
 20         All DOCUMENTS REFLECTING YOUR efforts to “investigate complaints” as
 21   alleged in paragraph 71 of YOUR COMPLAINT.
 22   RESPONSE TO REQUEST NO. 14:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   15
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 42 of 80 Page ID
                                   #:763



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.    Plaintiff objects to this request as it seeks information that is
 5    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 6    grounds and to the extent that it seeks information that is equally available to
 7    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 8    and expense.
 9          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 10   continue to produce on a rolling basis documents within his possession, custody, or
 11   control that are responsive to this request. Except as to attorney-client and work-
 12   product privileges, Plaintiff is not withholding and will not withhold any relevant
 13   documents responsive to this request.
 14   REQUEST FOR PRODUCTION NO. 15:
 15         All DOCUMENTS REFLECTING any legal advice or counsel provided from
 16   YOU to FF during YOUR employment with FF.
 17   RESPONSE TO REQUEST NO. 15:
 18         Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.    Plaintiff objects to this request as it seeks information that is
 28   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
                                                   16
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 43 of 80 Page ID
                                   #:764



 1    grounds and to the extent that it seeks information that is equally available to
 2    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 3    and expense.
 4          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 5    continue to produce on a rolling basis documents within his possession, custody, or
 6    control that are responsive to this request. Except as to attorney-client and work-
 7    product privileges, Plaintiff is not withholding and will not withhold any relevant
 8    documents responsive to this request.
 9    REQUEST FOR PRODUCTION NO. 16:
 10         All DOCUMENTS supporting YOUR contention that YOU “suggested . . . that
 11   Mr. Jia should consider stepping back” from his responsibilities at FF as alleged in
 12   paragraph 77 of YOUR COMPLAINT.
 13   RESPONSE TO REQUEST NO. 16:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 16   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 17   on the basis that Defendant seeks documents and information that may be shielded by
 18   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 19   request to the extent that the documents and/or information sought is not within
 20   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 21   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 22   objects to this request as it seeks information shielded by the privacy right and privileges
 23   of third parties.    Plaintiff objects to this request as it seeks information that is
 24   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 25   grounds and to the extent that it seeks information that is equally available to
 26   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 27   and expense.
 28         Notwithstanding the foregoing objections, Plaintiff has already and/or will
                                                   17
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 44 of 80 Page ID
                                   #:765



 1    continue to produce on a rolling basis documents within his possession, custody, or
 2    control that are responsive to this request. Except as to attorney-client and work-
 3    product privileges, Plaintiff is not withholding and will not withhold any relevant
 4    documents responsive to this request.
 5    REQUEST FOR PRODUCTION NO. 17:
 6          All DOCUMENTS RELATING TO YOUR allegation that YOU were told not
 7    to “take action” against FF following YOUR termination as alleged in paragraph 87 of
 8    YOUR COMPLAINT.
 9    RESPONSE TO REQUEST NO. 17:
 10         Plaintiff objects to this request on the basis that it is overbroad, unduly
 11   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 12   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 13   on the basis that Defendant seeks documents and information that may be shielded by
 14   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 15   request to the extent that the documents and/or information sought is not within
 16   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 17   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 18   objects to this request as it seeks information shielded by the privacy right and privileges
 19   of third parties.   Plaintiff objects to this request as it seeks information that is
 20   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 21   grounds and to the extent that it seeks information that is equally available to
 22   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 23   and expense.
 24         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 25   continue to produce on a rolling basis documents within his possession, custody, or
 26   control that are responsive to this request. Except as to attorney-client and work-
 27   product privileges, Plaintiff is not withholding and will not withhold any relevant
 28   documents responsive to this request.
                                                   18
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 45 of 80 Page ID
                                   #:766



 1    REQUEST FOR PRODUCTION NO. 18:
 2          All DOCUMENTS RELATING TO any attempt to gain entry to YOUR
 3    California residence without YOUR consent as alleged in paragraphs 91 and 92 of
 4    YOUR COMPLAINT.
 5    RESPONSE TO REQUEST NO. 18:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.    Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 21   continue to produce on a rolling basis documents within his possession, custody, or
 22   control that are responsive to this request. Except as to attorney-client and work-
 23   product privileges, Plaintiff is not withholding and will not withhold any relevant
 24   documents responsive to this request.
 25   REQUEST FOR PRODUCTION NO. 19:
 26         All DOCUMENTS supporting YOUR allegation that the termination of YOUR
 27   employment at FF “severely impacted [YOUR] health, causing physical injury and
 28   emotional distress” as alleged in paragraph 93 of YOUR COMPLAINT.
                                                   19
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 46 of 80 Page ID
                                   #:767



 1    RESPONSE TO REQUEST NO. 19:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information protected by Plaintiff’s constitutional
 11   privacy rights.
 12         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 13   continue to produce on a rolling basis documents within his possession, custody, or
 14   control that are responsive to this request. Except as to attorney-client and work-
 15   product privileges, Plaintiff is not withholding and will not withhold any relevant
 16   documents responsive to this request.
 17   REQUEST FOR PRODUCTION NO. 20:
 18         Copies of all of DOCUMENTS REFLECTING any vacation, traveling, or trip
 19   YOU have taken since February 1, 2018 through the filing of YOUR COMPLAINT.
 20   RESPONSE TO REQUEST NO. 20:
 21         Plaintiff objects to this request on the basis that it is overbroad, unduly
 22   burdensome, entirely irrelevant to the subject matter of this action, and vague as to
 23   scope. Plaintiff objects to this request on the basis that it is disproportionate to the needs
 24   of this case. Plaintiff objects to this request on the basis that Defendant seeks documents
 25   and information that may be shielded by the attorney-client and/or attorney work
 26   product privileges. Plaintiff objects to this request to the extent that the documents
 27   and/or information sought is not within Plaintiff’s custody, possession, or control.
 28   Plaintiff objects to the request to the extent it is not reasonably calculated to lead to the
                                                   20
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 47 of 80 Page ID
                                   #:768



 1    discovery of admissible evidence.         Plaintiff objects to this request as it seeks
 2    information shielded by the privacy right and privileges of third parties. Plaintiff
 3    objects to this request as it seeks information that is confidential to Plaintiff and/or to
 4    third parties.
 5           Plaintiff requests to meet and confer with Defendants in order to better
 6    understand and narrow this overly-broad and vague request.
 7    REQUEST FOR PRODUCTION NO. 21:
 8           Copies of all of DOCUMENTS YOU posted on social media between February
 9    1, 2018 through the filing of YOUR COMPLAINT.
 10   RESPONSE TO REQUEST NO. 21:
 11          Plaintiff objects to this request on the basis that it is overbroad, unduly
 12   burdensome, entirely irrelevant to the subject matter of this action, and vague as to
 13   scope. Plaintiff objects to this request on the basis that it is disproportionate to the needs
 14   of this case. Plaintiff objects to this request on the basis that Defendant seeks documents
 15   and information that may be shielded by the attorney-client and/or attorney work
 16   product privileges. Plaintiff objects to this request to the extent that the documents
 17   and/or information sought is not within Plaintiff’s custody, possession, or control.
 18   Plaintiff objects to the request to the extent it is not reasonably calculated to lead to the
 19   discovery of admissible evidence.         Plaintiff objects to this request as it seeks
 20   information shielded by the privacy right and privileges of third parties. Plaintiff
 21   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 22   third parties.
 23          Plaintiff requests to meet and confer with Defendants in order to better
 24   understand whether the request is legitimate and to narrow this request’s overly-broad
 25   and vague scope.
 26

 27

 28
                                                   21
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 48 of 80 Page ID
                                   #:769



 1    REQUEST FOR PRODUCTION NO. 22:
 2          All DOCUMENTS supporting YOUR allegation that FF has caused damage
 3    upon YOUR “career and earnings prospects” as alleged in paragraph 100 in YOUR
 4    COMPLAINT.
 5    RESPONSE TO REQUEST NO. 22:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.   Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties.
 17         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 18   continue to produce on a rolling basis documents within his possession, custody, or
 19   control that are responsive to this request. Except as to attorney-client and work-
 20   product privileges, Plaintiff is not withholding and will not withhold any relevant
 21   documents responsive to this request.
 22   REQUEST FOR PRODUCTION NO. 23:
 23         All DOCUMENTS supporting YOUR inability to obtain employment at “any
 24   major law firm” as alleged in paragraph 102 of YOUR COMPLAINT.
 25   RESPONSE TO REQUEST NO. 23:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 28   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
                                                   22
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 49 of 80 Page ID
                                   #:770



 1    on the basis that Defendant seeks documents and information that may be shielded by
 2    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 3    request to the extent that the documents and/or information sought is not within
 4    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 5    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 6    objects to this request as it seeks information shielded by the privacy right and privileges
 7    of third parties.    Plaintiff objects to this request as it seeks information that is
 8    confidential to Plaintiff and/or to third parties.
 9          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 10   continue to produce on a rolling basis documents within his possession, custody, or
 11   control that are responsive to this request. Except as to attorney-client and work-
 12   product privileges, Plaintiff is not withholding and will not withhold any relevant
 13   documents responsive to this request.
 14   REQUEST FOR PRODUCTION NO. 24:
 15         All DOCUMENTS reflecting YOUR “work responsibilities,” as used in
 16   paragraph 133 of YOUR COMPLAINT, throughout YOUR employment with FF.
 17   RESPONSE TO REQUEST NO. 24:
 18         Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.    Plaintiff objects to this request as it seeks information that is
 28   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
                                                   23
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 50 of 80 Page ID
                                   #:771



 1    grounds and to the extent that it seeks information that is equally available to
 2    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 3    and expense.
 4          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 5    continue to produce on a rolling basis documents within his possession, custody, or
 6    control that are responsive to this request. Except as to attorney-client and work-
 7    product privileges, Plaintiff is not withholding and will not withhold any relevant
 8    documents responsive to this request.
 9    REQUEST FOR PRODUCTION NO. 25:
 10         All DOCUMENTS supporting YOUR contention that YOUR “work
 11   responsibilities were reduced dramatically . . . in violation of public policy” as alleged
 12   in paragraph 133 of YOUR COMPLAINT.
 13   RESPONSE TO REQUEST NO. 25:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 16   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 17   on the basis that Defendant seeks documents and information that may be shielded by
 18   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 19   request to the extent that the documents and/or information sought is not within
 20   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 21   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 22   objects to this request as it seeks information shielded by the privacy right and privileges
 23   of third parties.    Plaintiff objects to this request as it seeks information that is
 24   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request to the
 25   extent that it seeks information that is equally available to Defendants or is in the public
 26   record and therefore is unduly burdensome and expensive.
 27         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 28   continue to produce on a rolling basis documents within his possession, custody, or
                                                   24
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 51 of 80 Page ID
                                   #:772



 1    control that are responsive to this request. Except as to attorney-client and work-
 2    product privileges, Plaintiff is not withholding and will not withhold any relevant
 3    documents responsive to this request.
 4    REQUEST FOR PRODUCTION NO. 26:
 5          All DOCUMENTS REFLECTING any medical treatment that YOU sought or
 6    received during YOUR employment at FF.
 7    RESPONSE TO REQUEST NO. 26:
 8          Plaintiff objects to this request on the basis that it is overbroad, unduly
 9    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 10   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 11   on the basis that Defendant seeks documents and information that may be shielded by
 12   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 13   request to the extent that the documents and/or information sought is not within
 14   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 15   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 16   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 17   third parties. Plaintiff objects to this request as it seeks information protected by
 18   Plaintiff’s constitutional privacy rights.
 19         Plaintiff requests to meet and confer with Defendants in order to better
 20   understand what Defendants are seeking and to narrow this vague, overbroad, and
 21   unduly burdensome request.
 22   REQUEST FOR PRODUCTION NO. 27:
 23         All DOCUMENTS REFLECTING any treatment for any physical health injury
 24   that YOU received during or after YOUR employment at FF.
 25   RESPONSE TO REQUEST NO. 27:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 28   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
                                                   25
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 52 of 80 Page ID
                                   #:773



 1    on the basis that Defendant seeks documents and information that may be shielded by
 2    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 3    request to the extent that the documents and/or information sought is not within
 4    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 5    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 6    objects to this request as it seeks information that is confidential to Plaintiff and/or to
 7    third parties. Plaintiff objects to this request as it seeks information protected by
 8    Plaintiff’s constitutional privacy rights.
 9          Plaintiff requests to meet and confer with Defendants in order to better
 10   understand what Defendants are seeking and to narrow this vague, overbroad, and
 11   unduly burdensome request.
 12   REQUEST FOR PRODUCTION NO. 28:
 13         All DOCUMENTS REFLECTING any medical treatment sought or received as
 14   a result of the “humiliation, mental anguish, as well as physical injury” that YOU allege
 15   in paragraph 138 of YOUR COMPLAINT.
 16   RESPONSE TO REQUEST NO. 28:
 17         Plaintiff objects to this request on the basis that it is overbroad, unduly
 18   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 19   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 20   on the basis that Defendant seeks documents and information that may be shielded by
 21   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 22   request to the extent that the documents and/or information sought is not within
 23   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 24   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 25   objects to this request as it seeks information shielded by the privacy right and privileges
 26   of third parties. Plaintiff objects to this request as it seeks information protected by
 27   Plaintiff’s constitutional privacy rights.
 28         Plaintiff requests to meet and confer with Defendants in order to better
                                                   26
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 53 of 80 Page ID
                                   #:774



 1    understand what Defendants are seeking and to narrow this vague, overbroad, and
 2    unduly burdensome request.
 3    REQUEST FOR PRODUCTION NO. 29:
 4          All DOCUMENTS REFLECTING medical treatment YOU have sought or
 5    received, of any kind or nature, including, but not limited to, therapy, counseling,
 6    psychiatric consultation or treatment and/or for alcoholism, emotional or mental
 7    disorders, or drug abuse since January 1, 2007.
 8    RESPONSE TO REQUEST NO. 29:
 9          Plaintiff objects to this request on the basis that it is overbroad, unduly
 10   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 11   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 12   that Defendant seeks documents and information that may be shielded by the attorney-
 13   client and/or attorney work product privileges. Plaintiff objects to this request to the
 14   extent that the documents and/or information sought is not within Plaintiff’s custody,
 15   possession, or control. Plaintiff objects to this request to the extent it is not reasonably
 16   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 17   request as it seeks information protected by Plaintiff’s constitutional privacy rights.
 18         Plaintiff requests to meet and confer with Defendants in order to better
 19   understand what Defendants are seeking and to narrow this vague, overbroad, and
 20   unduly burdensome request.
 21   REQUEST FOR PRODUCTION NO. 30:
 22         All DOCUMENTS sufficient to identify all treating physicians, therapist,
 23   psychiatrists, or other medical professionals YOU have sought or received treatment
 24   from since January 1, 2007.
 25   RESPONSE TO REQUEST NO. 30:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 28   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
                                                   27
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 54 of 80 Page ID
                                   #:775



 1    that Defendant seeks documents and information that may be shielded by the attorney-
 2    client and/or attorney work product privileges. Plaintiff objects to this request to the
 3    extent that the documents and/or information sought is not within Plaintiff’s custody,
 4    possession, or control. Plaintiff objects to this request to the extent it is not reasonably
 5    calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 6    request as it seeks information protected by Plaintiff’s constitutional privacy rights.
 7          Plaintiff requests to meet and confer with Defendants in order to better
 8    understand what Defendants are seeking and to narrow this vague, overbroad, and
 9    unduly burdensome request.
 10   REQUEST FOR PRODUCTION NO. 31:
 11         All DOCUMENTS RELATING TO any effort made by YOU to procure capital
 12   funding for FF.
 13   RESPONSE TO REQUEST NO. 31:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 16   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 17   on the basis that Defendant seeks documents and information that may be shielded by
 18   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 19   request to the extent that the documents and/or information sought is not within
 20   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 21   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 22   objects to this request as it seeks information shielded by the privacy right and privileges
 23   of third parties.   Plaintiff objects to this request as it seeks information that is
 24   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 25   grounds and to the extent that it seeks information that is equally available to
 26   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 27   and expense.
 28         Notwithstanding the foregoing objections, Plaintiff has already and/or will
                                                   28
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 55 of 80 Page ID
                                   #:776



 1    continue to produce on a rolling basis documents within his possession, custody, or
 2    control that are responsive to this request. Except as to attorney-client and work-
 3    product privileges, Plaintiff is not withholding and will not withhold any relevant
 4    documents responsive to this request.
 5    REQUEST FOR PRODUCTION NO. 32:
 6          All DOCUMENTS REFLECTING any introduction YOU arranged between
 7    FF and any potential source of capital funding.
 8    RESPONSE TO REQUEST NO. 32:
 9          Plaintiff objects to this request on the basis that it is overbroad, unduly
 10   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 11   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 12   on the basis that Defendant seeks documents and information that may be shielded by
 13   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 14   request to the extent that the documents and/or information sought is not within
 15   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 16   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 17   objects to this request as it seeks information shielded by the privacy right and privileges
 18   of third parties.    Plaintiff objects to this request as it seeks information that is
 19   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 20   grounds and to the extent that it seeks information that is equally available to
 21   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 22   and expense.
 23         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 24   continue to produce on a rolling basis documents within his possession, custody, or
 25   control that are responsive to this request. Except as to attorney-client and work-
 26   product privileges, Plaintiff is not withholding and will not withhold any relevant
 27   documents responsive to this request.
 28
                                                   29
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 56 of 80 Page ID
                                   #:777



 1    REQUEST FOR PRODUCTION NO. 33:
 2          All COMMUNICATIONS between YOU and any potential source of capital
 3    funding RELATING TO FF.
 4    RESPONSE TO REQUEST NO. 33:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information shielded by the privacy right and privileges
 14   of third parties.    Plaintiff objects to this request as it seeks information that is
 15   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 16   grounds and to the extent that it seeks information that is equally available to
 17   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 18   and expense.
 19         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 20   continue to produce on a rolling basis documents within his possession, custody, or
 21   control that are responsive to this request. Except as to attorney-client and work-
 22   product privileges, Plaintiff is not withholding and will not withhold any relevant
 23   documents responsive to this request.
 24   REQUEST FOR PRODUCTION NO. 34:
 25         All DOCUMENTS REFLECTING any introduction YOU arranged between FF
 26   and The Blackstone Group Inc.
 27   RESPONSE TO REQUEST NO. 34:
 28         Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                   30
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 57 of 80 Page ID
                                   #:778



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.    Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 11   grounds and to the extent that it seeks information that is equally available to
 12   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 13   and expense.
 14         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 15   continue to produce on a rolling basis documents within his possession, custody, or
 16   control that are responsive to this request. Except as to attorney-client and work-
 17   product privileges, Plaintiff is not withholding and will not withhold any relevant
 18   documents responsive to this request.
 19   REQUEST FOR PRODUCTION NO. 35:
 20         All COMMUNICATIONS between YOU and The Blackstone Group Inc.
 21   RELATING TO FF.
 22   RESPONSE TO REQUEST NO. 35:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   31
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 58 of 80 Page ID
                                   #:779



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.    Plaintiff objects to this request as it seeks information that is
 5    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 6    grounds and to the extent that it seeks information that is equally available to
 7    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 8    and expense.
 9          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 10   continue to produce on a rolling basis documents within his possession, custody, or
 11   control that are responsive to this request. Except as to attorney-client and work-
 12   product privileges, Plaintiff is not withholding and will not withhold any relevant
 13   documents responsive to this request.
 14   REQUEST FOR PRODUCTION NO. 36:
 15         All DOCUMENTS REFLECTING any introduction YOU arranged between FF
 16   and Goldman Sachs Group, Inc.
 17   RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 18         Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.    Plaintiff objects to this request as it seeks information that is
 28   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
                                                   32
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 59 of 80 Page ID
                                   #:780



 1    grounds and to the extent that it seeks information that is equally available to
 2    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 3    and expense.
 4          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 5    continue to produce on a rolling basis documents within his possession, custody, or
 6    control that are responsive to this request. Except as to attorney-client and work-
 7    product privileges, Plaintiff is not withholding and will not withhold any relevant
 8    documents responsive to this request.
 9    REQUEST FOR PRODUCTION NO. 37:
 10         All COMMUNICATIONS between YOU and Goldman Sachs Group, Inc.
 11   RELATING TO FF.
 12   RESPONSE TO REQUEST NO. 37:
 13         Plaintiff objects to this request on the basis that it is overbroad, unduly
 14   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 15   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 16   on the basis that Defendant seeks documents and information that may be shielded by
 17   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 18   request to the extent that the documents and/or information sought is not within
 19   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 20   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 21   objects to this request as it seeks information shielded by the privacy right and privileges
 22   of third parties.    Plaintiff objects to this request as it seeks information that is
 23   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 24   grounds and to the extent that it seeks information that is equally available to
 25   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 26   and expense.
 27         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 28   continue to produce on a rolling basis documents within his possession, custody, or
                                                   33
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 60 of 80 Page ID
                                   #:781



 1    control that are responsive to this request. Except as to attorney-client and work-
 2    product privileges, Plaintiff is not withholding and will not withhold any relevant
 3    documents responsive to this request.
 4    REQUEST FOR PRODUCTION NO. 38:
 5          All COMMUNICATIONS between YOU and FF RELATING TO any effort by
 6    FF to proceed an initial public offering.
 7    RESPONSE TO REQUEST NO. 38:
 8          Plaintiff objects to this request on the basis that it is overbroad, unduly
 9    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 10   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 11   on the basis that Defendant seeks documents and information that may be shielded by
 12   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 13   request to the extent that the documents and/or information sought is not within
 14   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 15   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 16   objects to this request as it seeks information shielded by the privacy right and privileges
 17   of third parties.   Plaintiff objects to this request as it seeks information that is
 18   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 19   grounds and to the extent that it seeks information that is equally available to
 20   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 21   and expense.
 22         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 23   continue to produce on a rolling basis documents within his possession, custody, or
 24   control that are responsive to this request. Except as to attorney-client and work-
 25   product privileges, Plaintiff is not withholding and will not withhold any relevant
 26   documents responsive to this request.
 27

 28
                                                   34
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 61 of 80 Page ID
                                   #:782



 1    REQUEST FOR PRODUCTION NO. 39:
 2          All COMMUNICATIONS REFLECTING any advice YOU provided to FF
 3    regarding an initial public offering.
 4    RESPONSE TO REQUEST NO. 39:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information shielded by the privacy right and privileges
 14   of third parties.    Plaintiff objects to this request as it seeks information that is
 15   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 16   grounds and to the extent that it seeks information that is equally available to
 17   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 18   and expense.
 19         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 20   continue to produce on a rolling basis documents within his possession, custody, or
 21   control that are responsive to this request. Except as to attorney-client and work-
 22   product privileges, Plaintiff is not withholding and will not withhold any relevant
 23   documents responsive to this request.
 24   REQUEST FOR PRODUCTION NO. 40:
 25         All DOCUMENTS REFLECTING any legal work done by YOU including, but
 26   not limited to, advising, strategizing, drafting, analyzing, or researching RELATING
 27   TO any litigation to which FF was a party during YOUR employment at FF.
 28
                                                   35
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 62 of 80 Page ID
                                   #:783



 1    RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 17   continue to produce on a rolling basis documents within his possession, custody, or
 18   control that are responsive to this request. Except as to attorney-client and work-
 19   product privileges, Plaintiff is not withholding and will not withhold any relevant
 20   documents responsive to this request.
 21   REQUEST FOR PRODUCTION NO. 41:
 22         All DOCUMENTS REFLECTING any legal work done by YOU including, but
 23   not limited to, advising, strategizing, drafting, analyzing, or researching RELATING
 24   TO the litigation matter between EVelozcity, Inc. and FF’s former executives that
 25   arose during YOUR employment at FF.
 26   RESPONSE TO REQUEST NO. 41:
 27         Plaintiff objects to this request on the basis that it is overbroad, unduly
 28   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
                                                   36
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 63 of 80 Page ID
                                   #:784



 1    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 2    on the basis that Defendant seeks documents and information that may be shielded by
 3    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 4    request to the extent that the documents and/or information sought is not within
 5    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 6    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 7    objects to this request as it seeks information shielded by the privacy right and privileges
 8    of third parties.    Plaintiff objects to this request as it seeks information that is
 9    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 10   grounds and to the extent that it seeks information that is equally available to
 11   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 12   and expense.
 13         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 14   continue to produce on a rolling basis documents within his possession, custody, or
 15   control that are responsive to this request. Except as to attorney-client and work-
 16   product privileges, Plaintiff is not withholding and will not withhold any relevant
 17   documents responsive to this request.
 18   REQUEST FOR PRODUCTION NO. 42:
 19         All DOCUMENTS REFLECTING any legal work YOU performed including,
 20   but not limited to, advising, strategizing, drafting, analyzing, or researching
 21   RELATING TO the litigation arising from the EVERGRANDE TRANSACTION.
 22   RESPONSE TO REQUEST NO. 42:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   37
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 64 of 80 Page ID
                                   #:785



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.    Plaintiff objects to this request as it seeks information that is
 5    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 6    grounds and to the extent that it seeks information that is equally available to
 7    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 8    and expense.
 9           Notwithstanding the foregoing objections, Plaintiff has already and/or will
 10   continue to produce on a rolling basis documents within his possession, custody, or
 11   control that are responsive to this request. Except as to attorney-client and work-
 12   product privileges, Plaintiff is not withholding and will not withhold any relevant
 13   documents responsive to this request.
 14   REQUEST FOR PRODUCTION NO. 43:
 15          All DOCUMENTS REFLECTING any effort made by YOU to gain employment
 16   following the end of YOUR employment with FF.
 17   REQUEST FOR PRODUCTION NO. 43:
 18          Plaintiff objects to this request on the basis that it is overbroad, unduly
 19   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 20   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 21   on the basis that Defendant seeks documents and information that may be shielded by
 22   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 23   request to the extent that the documents and/or information sought is not within
 24   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 25   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 26   objects to this request as it seeks information shielded by the privacy right and privileges
 27   of third parties.
 28          Plaintiff requests to meet and confer with Defendants in order to better
                                                   38
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 65 of 80 Page ID
                                   #:786



 1    understand what relevant information Defendants seek and to narrow this vague,
 2    overbroad, and unduly burdensome request.
 3    REQUEST FOR PRODUCTION NO. 44:
 4          All DOCUMENTS REFLECTING any solicitation of employment by any
 5    employer to YOU following the end of YOUR employment with FF.
 6    RESPONSE TO REQUEST NO. 44:
 7          Plaintiff objects to this request on the basis that it is overbroad, unduly
 8    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 9    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 10   on the basis that Defendant seeks documents and information that may be shielded by
 11   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 12   request to the extent that the documents and/or information sought is not within
 13   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 14   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 15   objects to this request as it seeks information shielded by the privacy right and privileges
 16   of third parties.    Plaintiff objects to this request as it seeks information that is
 17   confidential to Plaintiff and/or to third parties.
 18         Plaintiff requests to meet and confer with Defendants in order to better
 19   understand what relevant information Defendants seek and to narrow this vague,
 20   overbroad, and unduly burdensome request.
 21   REQUEST FOR PRODUCTION NO. 45:
 22         All DOCUMENTS REFLECTING any offers of employment declined by YOU
 23   following the end of YOUR employment with FF.
 24   RESPONSE TO REQUEST NO. 45:
 25         Plaintiff objects to this request on the basis that it is overbroad, unduly
 26   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 27   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 28   on the basis that Defendant seeks documents and information that may be shielded by
                                                   39
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 66 of 80 Page ID
                                   #:787



 1    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 2    request to the extent that the documents and/or information sought is not within
 3    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 4    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 5    objects to this request as it seeks information shielded by the privacy right and privileges
 6    of third parties.    Plaintiff objects to this request as it seeks information that is
 7    confidential to Plaintiff and/or to third parties.
 8          Plaintiff requests to meet and confer with Defendants in order to better
 9    understand what relevant information Defendants seek and to narrow this vague,
 10   overbroad, and unduly burdensome request.
 11   REQUEST FOR PRODUCTION NO. 46:
 12         All COMMUNICATIONS between YOU and any Defendant prior to YOU
 13   starting YOUR employment with FF.
 14   RESPONSE TO REQUEST NO. 46:
 15         Plaintiff objects to this request on the basis that it is overbroad, unduly
 16   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 17   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 18   on the basis that Defendant seeks documents and information that may be shielded by
 19   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 20   request to the extent that the documents and/or information sought is not within
 21   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 22   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 23   objects to this request as it seeks information shielded by the privacy right and privileges
 24   of third parties.    Plaintiff objects to this request as it seeks information that is
 25   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 26   grounds and to the extent that it seeks information that is equally available to
 27   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 28   and expense.
                                                   40
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 67 of 80 Page ID
                                   #:788



 1          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 2    continue to produce on a rolling basis documents within his possession, custody, or
 3    control that are responsive to this request. Except as to attorney-client and work-
 4    product privileges, Plaintiff is not withholding and will not withhold any relevant
 5    documents responsive to this request.
 6    REQUEST FOR PRODUCTION NO. 47:
 7          All COMMUNICATIONS between YOU and FF RELATING TO the
 8    Employment Agreement that YOU entered with FF Global Holdings Ltd. and Smart
 9    King Ltd., dated January 25, 2018.
 10   RESPONSE TO REQUEST NO. 47:
 11         Plaintiff objects to this request on the basis that it is overbroad, unduly
 12   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 13   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 14   on the basis that Defendant seeks documents and information that may be shielded by
 15   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 16   request to the extent that the documents and/or information sought is not within
 17   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 18   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 19   objects to this request as it seeks information shielded by the privacy right and privileges
 20   of third parties.    Plaintiff objects to this request as it seeks information that is
 21   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 22   grounds and to the extent that it seeks information that is equally available to
 23   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 24   and expense.
 25         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 26   continue to produce on a rolling basis documents within his possession, custody, or
 27   control that are responsive to this request. Except as to attorney-client and work-
 28
                                                   41
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 68 of 80 Page ID
                                   #:789



 1    product privileges, Plaintiff is not withholding and will not withhold any relevant
 2    documents responsive to this request.
 3    REQUEST FOR PRODUCTION NO. 48:
 4          All COMMUNICATIONS between YOU and SMART KING RELATING TO
 5    the Employment Agreement that YOU entered with FF Global Holdings Ltd. and
 6    SMART KING, dated January 25, 2018.
 7    RESPONSE TO REQUEST NO. 48:
 8          Plaintiff objects to this request on the basis that it is overbroad, unduly
 9    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 10   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 11   on the basis that Defendant seeks documents and information that may be shielded by
 12   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 13   request to the extent that the documents and/or information sought is not within
 14   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 15   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 16   objects to this request as it seeks information shielded by the privacy right and privileges
 17   of third parties.    Plaintiff objects to this request as it seeks information that is
 18   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 19   grounds and to the extent that it seeks information that is equally available to
 20   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 21   and expense.
 22         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 23   continue to produce on a rolling basis documents within his possession, custody, or
 24   control that are responsive to this request. Except as to attorney-client and work-
 25   product privileges, Plaintiff is not withholding and will not withhold any relevant
 26   documents responsive to this request.
 27

 28
                                                   42
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 69 of 80 Page ID
                                   #:790



 1    REQUEST FOR PRODUCTION NO. 49:
 2          All COMMUNICATIONS between YOU and FF RELATING TO the Director
 3    Compensation Agreement that YOU entered with FF Top Holding Ltd., dated February
 4    2, 2018.
 5    RESPONSE TO REQUEST NO. 49:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.    Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 21   continue to produce on a rolling basis documents within his possession, custody, or
 22   control that are responsive to this request. Except as to attorney-client and work-
 23   product privileges, Plaintiff is not withholding and will not withhold any relevant
 24   documents responsive to this request.
 25   REQUEST FOR PRODUCTION NO. 50:
 26         All COMMUNICATIONS between YOU and SMART KING RELATING TO
 27   the Director Compensation Agreement that YOU entered with FF Top Holding Ltd.,
 28   dated February 2, 2018.
                                                   43
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 70 of 80 Page ID
                                   #:791



 1    RESPONSE TO REQUEST NO. 50:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 17   continue to produce on a rolling basis documents within his possession, custody, or
 18   control that are responsive to this request. Except as to attorney-client and work-
 19   product privileges, Plaintiff is not withholding and will not withhold any relevant
 20   documents responsive to this request.
 21   REQUEST FOR PRODUCTION NO. 51:
 22         All COMMUNICATIONS between YOU and any Defendant RELATING TO
 23   the substance of YOUR COMPLAINT.
 24   RESPONSE TO REQUEST NO. 51:
 25         Plaintiff objects to this request on the basis that it is overbroad, unduly
 26   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 27   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 28   on the basis that Defendant seeks documents and information that may be shielded by
                                                   44
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 71 of 80 Page ID
                                   #:792



 1    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 2    request to the extent that the documents and/or information sought is not within
 3    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 4    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 5    objects to this request as it seeks information shielded by the privacy right and privileges
 6    of third parties.   Plaintiff objects to this request as it seeks information that is
 7    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 8    grounds and to the extent that it seeks information that is equally available to
 9    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 10   and expense.
 11         Notwithstanding the foregoing objections, Plaintiff has already and/or will
 12   continue to produce on a rolling basis documents within his possession, custody, or
 13   control that are responsive to this request. Except as to attorney-client and work-
 14   product privileges, Plaintiff is not withholding and will not withhold any relevant
 15   documents responsive to this request.
 16   REQUEST FOR PRODUCTION NO. 52:
 17         All COMMUNICATIONS that YOU forwarded from YOUR former email
 18   address, henry.liu@ff.com, to YOUR personal email address RELATING TO the
 19   substance of YOUR COMPLAINT.
 20   RESPONSE TO REQUEST NO. 52:
 21         Plaintiff objects to this request on the basis that it is overbroad, unduly
 22   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 23   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 24   on the basis that Defendant seeks documents and information that may be shielded by
 25   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 26   request to the extent that the documents and/or information sought is not within
 27   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 28   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
                                                   45
                       PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 72 of 80 Page ID
                                   #:793



 1    objects to this request as it seeks information shielded by the privacy right and privileges
 2    of third parties.   Plaintiff objects to this request as it seeks information that is
 3    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 4    grounds and to the extent that it seeks information that is equally available to
 5    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 6    and expense.
 7          Notwithstanding the foregoing objections, Plaintiff has already and/or will
 8    continue to produce on a rolling basis documents within his possession, custody, or
 9    control that are responsive to this request. Except as to attorney-client and work-
 10   product privileges, Plaintiff is not withholding and will not withhold any relevant
 11   documents responsive to this request.
 12

 13
       DATED: March 18, 2021
 14

 15                                              FOUNDATION LAW GROUP LLP
 16

 17                                              By:/s/ Kevin D. Hughes
 18
                                                      KEVIN D. HUGHES
                                                      Attorneys for Plaintiff/Counter-Defendant HON
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  46
                      PLAINTIFF HONG LIU’S AMENDED RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 73 of 80 Page ID
                                   #:794


                                      PROOF OF SERVICE
 1

 2          I am at least eighteen years of age and not a party to this legal action. My
      business address is: 469 Seventh Avenue, Fifth Floor, New York, NY 10018.
 3

 4        On March 18, 2021, I served the foregoing document(s) described as:
 5
      PLAINTIFF HONG LIU’S FIRST SET OF REQUESTS FOR ADMISSION TO
      DEFENDANTS
 6

 7
      __ _ BY MAIL I placed the above document(s) in a sealed envelope with postage
           thereon fully prepaid, in the United States mail at Los Angeles, California,
 8         addressed as set forth below. I am readily familiar with the firm’s practice for
 9
           collection and processing of documents for mailing. Under that practice it would
           be deposited with U.S. Postal Service on that same day with postage thereon fully
 10        prepaid in the ordinary course of business. I am aware that on motion of the party
 11
           served, service is presumed invalid if postal cancellation date or postage meter
           date is more than one day after date of deposit for mailing in affidavit.
 12

 13
      __X _ BY ELECTRONIC MAIL Based on a court order or an agreement of the
            parties to accept service by e-mail or electronic transmission, I caused the
 14         documents to be sent to the persons at the e-mail addresses, as last given or
 15
            submitted on any document which he or she has filed in the case, listed on the
            attached service list.
 16

 17
      _ __ BY OVERNIGHT DELIVERY I placed the above document(s) in a sealed
           envelope and placed it for deposit with Golden State Overnight, prepaid for next
 18        day delivery, addressed as set forth below.
 19
      __ _ BY FACSIMILE I transmitted the above document(s) by facsimile transmission
 20        to the fax number(s) set forth below on this date before 5:00 p.m., and received
 21        confirmed transmission reports indicating that the document(s) were
           successfully transmitted.
 22

 23           Lauren E. Grochow                    Attorneys for Defendants
              Mackenzie Willow-Johnson
 24           Troutman Pepper Hamilton
 25           Sanders LLP
              5 Park Plaza, Suite 1400,
 26           Irvine, California 92614
 27

 28
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 74 of 80 Page ID
                                   #:795



 1
            I declare under penalty of perjury under the laws of the States of New York and
 2    California that the above is true and correct.
 3
            Executed on March 18, 2021, at New York, New York.
 4

 5

 6
                                            /s/ Jake Nachmani
 7                                          Jake Nachmani
 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
     Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 75 of 80 Page ID
                                        #:796




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 76 of 80 Page ID
                                   #:797




                       Exhibit 6
      Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 77 of 80 Page ID
                                         #:798

Andrew Sklar

From:                 Jake Nachmani
Sent:                 Thursday, March 18, 2021 5:04 PM
To:                   Goldman, Jeffrey M.; Willow-Johnson, Mackenzie Lee; Crisp, Kevin; Kessel, Alan J.; Grochow, Lauren;
                      Anziska, Daniel N.
Cc:                   Amiad Kushner; Kevin Hughes; Andrew Sklar
Subject:              Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Amended Responses to
                      Defendants' Requests for Production of Documents
Attachments:          2021-02-24 Faraday's Meet and Confer Letter.pdf; Liu/FF - Joint Stip. re MTC; Liu C.D. Cal. Liu's
                      Amended Responses to Defendants' RFPs 03.18.2021.pdf; 2021-02-24 Faraday's Meet and Confer
                      Letter.pdf


Counsel,

In connection to the above captioned matter and in response to your letter dated February 24, 2021 (“February 24
Letter”, attached) and your email dated March 15, 2021 (“March 15 Email”, attached), attached and served upon you
are Plaintiff’s Amended Responses and Objections to Defendants’ First Set of Requests for Production of Documents
(“Amended Responses”).

We note that of Defendants’ 53 individual requests, Plaintiff has and will continue to produce documents pursuant to 42
of those requests. Indeed and to date, Plaintiff has produced over 1100 pages of responsive documents. In contrast and
to date, Defendants, including FF and Smart King, the corporate employers and the custodians of the overwhelming bulk
of relevant documents in this matter, have produced approximately only 400 pages of documents, many of which were
in duplicate. Plaintiff has not and will not withhold documents that are relevant and responsive to Defendants’
documents requests but for rightful and good‐faith assertions of the attorney‐client and work‐product privileges. As
Defendants have represented, Plaintiff too takes his discovery obligations with incredible seriousness and will continue
to produce responsive, non‐privileged documents expeditiously and on a rolling basis.

Plaintiff requests to meet and confer as to the remaining eleven of Defendants’ specific requests. Of those eleven
requests, they concern five distinct categories of documents: (i) Plaintiff’s tax records (Request 8); (ii) Plaintiff’s
vacations and/or trips (Request 20); (iii) Plaintiff’s social media content (Request 21); (iv) Plaintiff’s medical information
(Requests 26‐30); and (v) Plaintiff’s employment after having been terminated by FF (Requests 43‐45). In connection
with your February 24, 2021 letter, we would like to discuss these specific request in greater detail and get a better
sense of what information Defendants are seeking and why.

We believe Plaintiff’s Amended Responses and the representations we have made in this email moot Defendant’s
potential discovery motion concerning compelling the production of documents and further responses to Defendants’
First Set of Requests for Production. Please confirm this for us.

Additionally, please let us know your availability to discuss these issues and to schedule a meet and confer.

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com

                                                               1
     Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 78 of 80 Page ID
                                        #:799



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                            2
Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 79 of 80 Page ID
                                   #:800




                       Exhibit 7
        Case 2:20-cv-08035-SVW-JPR Document 101-4 Filed 03/23/21 Page 80 of 80 Page ID
                                           #:801

Andrew Sklar

From:                Jake Nachmani
Sent:                Monday, March 22, 2021 2:38 PM
To:                  Grochow, Lauren; Goldman, Jeffrey M.; Kessel, Alan J.; Crisp, Kevin; Willow-Johnson, Mackenzie Lee;
                     Anziska, Daniel N.
Cc:                  Amiad Kushner; Andrew Sklar; Kevin Hughes
Subject:             Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of Documents


Counsel –

In connection with the above‐captioned matter and responsive to Defendants’ Requests for Production of Documents,
below please find a link to Plaintiff’s Second Production of Documents.

https://www.dropbox.com/t/VuU2VpbrXjZSpjlk

The link expires in 7 days. Please let us if you have any trouble accessing these documents.

Again, we are available and willing to meet and confer with you concerning your requests for production concerning Mr.
Liu’s medical records, financial records, and social media postings.

Regards,

‐Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                            1
